NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


KURT WILLIAM L'HEUREUX,                        )
                                               )
              Appellant,                       )
                                               )
v.                                             )      Case No. 2D18-971
                                               )
STATE OF FLORIDA,                              )
                                               )
              Appellee.                        )
                                               )

Opinion filed October 2, 2019.

Appeal from the Circuit Court for Collier
County; Christine Greider, Judge.

Howard L. Dimmig, II, Public Defender, and
Christine Trakas Thornhill, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Kelly O'Neill, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


              Affirmed.



SILBERMAN, MORRIS, and LUCAS, JJ., Concur.